972 F.2d 350
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman Don WATSON, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 92-5571.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1992.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff filed a notice of appeal on April 22, 1992, from the March 20, 1992, order granting defendant's motion for summary judgment and dismissing this action.   In response to a show cause order issued by this court, plaintiff filed a motion for an extension of time in which to file his notice of appeal in the district court.   On May 19, 1992, the district court denied the motion for an extension of time.


2
Compliance with the thirty day requirement of Rule 4(a)(1), Fed.R.App.P., is mandatory and jurisdictional.   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).   The April 22, 1992, notice of appeal is untimely and plaintiff has not received an extension of time in which to file his notice of appeal.   See Rule 4(a)(5).   This court, therefore, lacks jurisdiction.


3
It is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction.